      Case 5:17-cv-01249-EGS Document 85-2 Filed 06/17/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

JOEL DOE, et al,

        Plaintiffs,
v.
                                            Case No. 5:17-CV-01249-EGS
BOYERTOWN AREA SCHOOL
DISTRICT,
                                            The Honorable Edward G. Smith
        Defendant,

and

PENNSYLVANIA YOUTH
CONGRESS FOUNDATION,

Defendant Intervenor.


                                        ORDER


        AND NOW this ___ day of ____________, 2019, it is hereby ORDERED

that Plaintiffs’ Motion for Stay is GRANTED pending resolution of Bostock v. Clayton

Co., cert. granted, 139 S. Ct. 1599 (2019), Altitude Express, Inc. v. Zarda, cert. granted,

139 S. Ct. 1599 (2019), and R.G. & G.R. Harris Funeral Homes v. EEOC, cert. granted,

139 S. Ct. 1599 (2019).


                                                            By the Court:


                                                            _____________________
                                                            EDWARD G. SMITH, J.
